Title: To James Madison from Elbridge Gerry, 9 March 1814 (Abstract)
From: Gerry, Elbridge
To: Madison, James


        § From Elbridge Gerry. 9 March 1814, Washington. “Lieutenant Walter Coles, of the Cavalry, expresses a wish to be appointed a Captain in the new corps to be raised & apportioned amongst the States. I have sent his letter, containing other subjects, to Mrs Gerry, but think it was the rifle corps. Mr Coles I know, & have heard much of him by the Massachusetts Officers, & they all agree, that he is a correct young Gentleman & an excellent officer; it need not be add that he is a decided friend to the existing Government, & political System & measures. I think myself he would honor the Commission.”
      